EXHIBIT 10.1


RETIREMENT AGREEMENT
THIS RETIREMENT AGREEMENT (the “Agreement”) is entered into as of September 12,
2016, by and between Columbus McKinnon Corporation, a Delaware corporation (the
“Company”) and Timothy T. Tevens (the “Executive”).
RECITALS
WHEREAS, Executive is currently serving as the President and Chief Executive
Officer (“CEO”) of the Company;
WHEREAS, Executive has announced that he intends to retire from his position;
WHEREAS, the Company desires (i) to incentivize the Executive to continue
employment until a replacement CEO can be hired, (ii) for the Executive to
provide for an orderly transition of his duties and responsibilities, and (iii)
to restrict Executive from competing with the Company, soliciting the Company’s
customers and employees, disparaging the Company or using confidential
information following his retirement;
WHEREAS, Executive desires to assist the Company in realizing an orderly
transition and agrees to the restrictions on competition, solicitation,
non-disparagement, and confidential information contained herein as
consideration for this Agreement; and
WHEREAS, in furtherance of the foregoing, the Executive and the Company have
negotiated and reached an agreement with respect to all rights, duties and
obligations arising between them, including, but in no way limited to, any
rights, duties and obligations that have arisen or might arise out of or are in
any way related to the Executive’s continued employment with the Company and the
conclusion of that employment (other than as specifically provided in this
Agreement).
NOW THEREFORE, in consideration of the covenants and mutual promises recited
below and in particular the Covenants (as defined below) and Releases (as
defined below), the parties agree as follows:
1.Retirement and Termination of Employment.
(a)    Retirement and Separation. The Company shall employ and Executive agrees
to continue to be employed and serve as the Company’s CEO from the date hereof
until the first to occur of: (i) the date on which another individual commences
employment as the Company’s CEO (or such later date as may be reasonably
requested by the Company) (the “Replacement Date”), (ii) such other date as may
be mutually agreed to by the Executive and the Company, or (iii) the date on
which the Executive’s employment is terminated by the Company for Cause (the
first to occur of such dates, the “Separation Date”).
(b)    Continued Employment. Executive shall be paid his regular base salary at
the rate as in effect on the date hereof and shall continue to be eligible for
all employee benefits for which he is eligible on the date hereof (other than
grants of equity compensation) through the






US-DOCS\70640247.8

--------------------------------------------------------------------------------







Separation Date. During the period from the date hereof until the Separation
Date, Executive shall continue to perform his normal duties consistent with his
role as CEO.
(c)    Definitions. For the purposes of this Agreement,
(i)    “Cause” shall mean (A) Executive’s willful misconduct, which, in the good
faith judgment of the Board, has caused or is reasonably expected to result in
material injury to the business performance or business reputation of the
Company, (B) Executive’s willful failure to perform his material duties and
responsibilities to the Company, (C) knowing breach of Executive’s material
obligations under this Agreement or any of the Company’s material written
policies or procedures, including, but not limited to, the Company’s Global
Legal Compliance and Business Ethics Manual and its written policies and
procedures regarding sexual harassment, computer access and insider trading, (D)
Executive’s or commission of an act of fraud or embezzlement, (E) Executive’s
breach of any fiduciary duty owed to the Company, (F) Executive’s conviction of,
or plea of guilty or nolo contendere to, (x) any felony or (y) with respect to
his employment, any misdemeanor that is materially injurious to the Company, in
each case (A) through (E), as determined by the Board, after a reasonable and
good faith investigation, which determination shall be conclusive; provided,
however, that Cause shall not exist under any of the events listed in (A)
through (E) of this Agreement unless the Company gives written notice to
Executive where such notice describes with particularity the alleged acts at
issue and has given Executive the opportunity to be heard at a meeting of the
Board, with or without counsel, and the Board provides Executive with a summary
of its findings.
(ii)    “Good Reason” shall mean (A) the Company requiring Executive to be based
at an office other than the Company’s headquarters in Getzville, New York,
except for required travel on the Company’s business to an extent consistent
with his current business travel obligations, or (B) a material breach by the
Company of its obligations under Section 1; provided that Executive must give
the Company notice within thirty (30) days of the occurrence of an event
constituting Good Reason and the Company shall have at least thirty (30) days to
cure any such event, prior to Executive being able to terminate for Good Reason.
(d)    Legal Fee Expense Reimbursement. The Company agrees to reimburse
Executive up to $6,000 (six thousand dollars) for reasonable professional fees
(attorneys’ and accountants’ fees) incurred in reviewing and negotiating the
terms of this Agreement. Such reimbursement shall be made as soon as practical
following presentment of a statement of fees and expenses so incurred and in
accordance with the Company’s normal expense reimbursement policies, but no
later than December 31, 2017.
2.    Post-Separation Date Compensation. Provided the Separation Date is not as
a result of Executive’s employment being terminated for Cause or Executive’s
resignation or retirement prior to the Replacement Date, and that Executive
complies with all terms of this Agreement, including but not limited to
executing and not revoking the Second Release (as defined below) and compliance
with the Covenants, in addition to his Accrued Benefits (as defined in Section


2




US-DOCS\70640247.8

--------------------------------------------------------------------------------







3 below), and subject to Section 3(c), the Company will provide Executive with
the following compensation and benefits.
(a)    Salary Continuation. The Company will continue to pay Executive the
amount of his base salary as in effect on the Separation Date through June 30,
2018.
(b)    Bonus Compensation. Executive will remain eligible for an award under the
Company’s Annual Incentive Plan based on the Company’s performance for fiscal
2017, payable upon the same terms as all other participants in the Annual
Incentive Plan. The Company will also pay Executive $730,000 at the same time as
awards are payable to employees under the Company’s Annual Incentive Plan for
fiscal 2018, but no later than December 31, 2018.
(c)    Equity Awards. For purposes of the Company’s 2006 Long Term Incentive
Plan, 2010 Long Term Incentive Plan and 2016 Long Term Incentive Plan (the
“Equity Plans”) and all outstanding stock options, restricted stock, restricted
stock units (RSUs) and performance restricted stock unit (PSU) awards under the
Equity Plans on the Separation Date, Executive will be treated as if he
satisfied all conditions for “Retirement” (as defined in the Equity Plans) on
the Separation Date, meaning that:
(i)    All stock options will remain exercisable until the earlier of (A) the
option’s expiration date without regard to termination of employment, or (B)
five years from the Separation Date;
(ii)    All options will continue to vest in accordance with the applicable
vesting schedule as if Executive remained employed;
(iii)    All PSUs will remain outstanding and Executive will be entitled to
payment of the PSUs based on the actual performance achieved and payable as if
Executive had remained employed with the Company; and
(iv)    All RSUs and shares of restricted stock will vest in full on his
Separation Date.
(d)    COBRA Subsidy. Following the Separation Date, each month the Company will
reimburse Executive until the earlier of (i) June 30, 2018, or (ii) the date
Executive and his eligible dependents become eligible for coverage under another
employer’s group health plan (whether as a dependent or as the insured), for the
difference between what Executive is required to pay for continuation coverage
under the Company’s group health plan under COBRA and the amount he would pay as
an active employee.
(e)    Pension Bridge. On the first payroll of the Company following June 30,
2018 the Company shall pay Executive in a lump sum the difference between (i)
the present value of the pension benefit Executive under the terms of the
Columbus McKinnon Corporation Monthly Retirement Benefit Plan (the “Pension
Plan”) calculated if he had remained employed, continued to earn credited
service and receive his base salary through June 30, 2018, and (ii) the lump sum
present value of Executive’s pension benefit under the Pension Plan determined
as of the Separation


3




US-DOCS\70640247.8

--------------------------------------------------------------------------------







Date, being calculated by the Company’s actuary applying the following
assumptions: (A) the discount rate and mortality assumptions that the Company
uses for determining pension liabilities for financial reporting purposes for
the period ending March 31, 2018, and (ii) that both pension benefits would
commence on July 1, 2018.
3.    Termination for Cause or Resignation Prior to the Replacement Date, and
Effects of Death and Reemployment.
(a)    Termination for Cause or Resignation other than Good Reason. Should
Executive’s employment be terminated for Cause, or Executive resigns other than
for Good Reason prior to the Replacement Date, then Executive will be entitled
to receive: (i) any portion of Executive’s base salary through his termination
of employment not theretofore paid, (ii) any unreimbursed business expenses owed
pursuant to applicable Company policy as in effect from time to time, (iii) any
accrued but unused vacation pay owed to Executive pursuant to applicable Company
policy as in effect from time to time, and (iv) any amounts arising from
Executive’s participation in, or benefits under, any employee benefit plans,
programs or arrangements in which the Executive participated as of immediately
prior to his termination of employment, which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements (collectively the “Accrued Benefits”) and the Company
will have no further obligations under this Agreement or to provide the
compensation or benefits described in Section 2. Executive, however, will remain
obligated to fulfill and be subject to all requirements of this Agreement
(including but not limited to compliance with the Covenants (as defined below)).
(b)    Death. Should Executive’s employment be terminated by reason of death
prior to the Replacement Date, or in the event of Executive’s death prior to
payment of all compensation due to Executive under Sections 2(a) through 2(e) of
this Agreement, then subject to Executive’s spouse signing the Second Release
any remaining compensation and benefits payable under Section 2 shall be paid to
and inure to the benefit of his spouse, if any, or if none as required by laws
of succession or intestacy.
(c)    Reemployment. If prior to June 30, 2018 Executive commences active
employment (either as an employee or a consultant) with another employer in a
senior management capacity, then as of such date of employment (i) the Company’s
obligations to provide any further compensation under Sections 2(a), (b) or (d)
of this Agreement will cease, (ii) Executive’s right to continue vesting in the
options and PSUs will cease and any unvested options and PSUs will be forfeited,
and (iii) any vested options will be exercisable in accordance with their terms,
but without regard to the application of the provisions of Section 2(c).
4.    Withholding. All payments required to be made by the Company hereunder to
the Executive will be subject to withholding of such amounts relating to taxes
as the Company may reasonably determine it should withhold pursuant to any
applicable law or regulation.
5.    Releases.
(a)    Executive, on behalf of himself and his personal and legal
representatives, heirs, devisees, executors, successors, and assigns, hereby
acknowledges full and complete


4




US-DOCS\70640247.8

--------------------------------------------------------------------------------







satisfaction of, and fully and forever waives, releases, acquits, and discharges
and covenants not to sue the Company, its subsidiaries, affiliates, officers,
directors, employees, and agents (the “Releasees”) from any and all claims,
causes of action, grievances, demands, rights, liabilities, damages of any kind,
obligations, costs, expenses, and debts, of every kind and nature whatsoever,
whether based on statute, tort, contract, common law, or other theory of
recovery, whether known or unknown, suspected or unsuspected, or fixed or
contingent (collectively, “Claims”), which Executive holds or at any time
previously held against any of the Releasees, through the date he signs this
Agreement. This General Release specifically includes, but is not limited to,
any and all Claims:
(i)    Arising under, based upon, or in any way related to Executive’s
employment with Releasees, the terms or conditions of Executive’s employment
with Releasees, incidents occurring during Executive’s employment with
Releasees, or the decision to terminate Executive’s employment with Releasees;
and/or
(ii)    Arising under, based upon, or in any way related to Title VII of the
Civil Rights Act of 1964, as amended, The Civil Rights Act of 1991, 42 U.S.C.
§1981, The Americans With Disabilities Act, The Family and Medical Leave Act,
The Rehabilitation Act, The Employee Retirement Income Security Act (excepting
claims for vested benefits, if any, to which Executive is legally entitled
thereunder), The Age Discrimination in Employment Act, The Older Workers’
Benefit Protection Act, the Human Rights Laws of the State of New York, and any
other federal, state, county, or local common law, statute, rule, ordinance,
decision, order, policy, or regulation (i) prohibiting employment
discrimination, harassment and/or retaliation, (ii) providing for the payment of
wages or benefits, (iii) or otherwise creating rights or claims for employees,
including but not limited to, any and all claims alleging breach of public
policy, the implied obligation of good faith and fair dealing, or any express,
implied, oral or written contract, handbook, manual, policy statement or
employment practice, or claims alleging misrepresentation, defamation, libel,
slander, interference with contractual relations, intentional or negligent
infliction of emotional distress, invasion of privacy, false imprisonment,
assault, battery, fraud, negligence, or wrongful discharge.
(iii)    Notwithstanding anything contained herein to the contrary, the
foregoing will not constitute a release of (A) any right to Accrued Benefits
through the date hereof; (B) any right to indemnification under any applicable
Directors and Officers insurance policy or the operating agreement of ASP or any
Releasee, as may be applicable; and (C) claims that cannot be released as a
matter of law.
(b)    For the avoidance of doubt, nothing in this Agreement will be construed
to prohibit Executive from filing a charge with, reporting possible violations
to, or participating or cooperating with any governmental agency or entity,
including but not limited to the EEOC, the Department of Justice, the Securities
and Exchange Commission, Congress, or any agency Inspector General, or making
other disclosures that are protected under the whistleblower,
anti-discrimination, or anti-retaliation provisions of federal, state or local
law or regulation; provided, however, that Executive may not disclose
information of the Company or any of its affiliates that is protected by


5




US-DOCS\70640247.8

--------------------------------------------------------------------------------







the attorney-client privilege, except as otherwise required by law. If Executive
participates in any claim for discrimination, harassment, interference with
leave rights, or retaliation he hereby waives his right to secure any monetary
awards or damages. Executive does not need the prior authorization of the
Company to make any such reports or disclosures, and Executive is not required
to notify the Company that he has made such reports or disclosures.
(c)    The payments and benefits to the Executive pursuant to Section 2 of this
Agreement are contingent upon Executive executing and delivering to the Company
on the first business day following the Separation Date, a release of claims in
substantially the same form attached hereto as Exhibit A (the “Second Release”)
and the Executive not revoking the Second Release.
6.    Covenants. The Company’s obligations under this Agreement are conditioned
upon Executive complying with all covenants contained in Section 5 and Sections
6(a)-6(f) (the “Covenants”) and should Executive violate any of the Covenants,
the Company will have no further obligations under this Agreement. For the
avoidance of doubt upon breach of the Covenants, Executive will immediately
forfeit all options that have not yet been exercised (whether or not previously
vested), will have no further right to exercise any options, and all RSUs (to
the extent not previously vested) and all PSUs will be immediately forfeited and
cancelled.
(a)    Non-Competition. Executive agrees that until December 31, 2018, he will
not (i) be employed or engaged as a contractor, employee, director, manager,
officer, trustee, consultant or advisor or otherwise provide services or advice
to or on behalf of or participate in the management or control of, (ii) have an
economic or other interest in, directly or indirectly, as owner, partner,
participant of a joint venture, trustee, proprietor, stockholder, member,
capital investor, lender or similar capacity (other than equity interests in
publicly held companies in which Executive owns less than a 1% voting interest),
or (iii) lend his name or reputation to be used in connection with, or otherwise
participate in or make available his skill, knowledge or experience to be used
in connection with, a business (or division, group, or other portion of a
business) which is engaged in, or that competes with, in each case, any aspect
of the Business in the Restricted Territory. For this purpose the “Business”
means the design, manufacture, marketing and sales of (i) material handling
systems and services, hoists, actuators, cranes and lifting and rigging tools,
(ii) power and motion control systems and solutions for industrial cranes and
hoists, including AC and DC drive systems, radio remote controls, push button
pendant stations, brakes and collision avoidance and power delivery systems,
(iii) motion control and power systems and solutions for elevators, and (iv)
digital drive motion control systems for sub-surface mining equipment. The
“Restricted Territory” means anywhere in the United States, Canada, China,
Brazil, Panama, Mexico, South Africa and each country in Europe, North Africa,
the Middle East and the Asia-Pacific in which the Company and its subsidiaries
designs, manufactures or sells its products.
(b)    Non-Solicitation. Executive agrees that until December 31, 2018, he will
not, directly or indirectly, either for himself or on behalf of any other
person, firm, corporation or other entity, (i) recruit or otherwise solicit,
encourage or induce any employee, client, or customer of the Company or any of
its subsidiaries (the “Company Parties”) to terminate such person or entity’s
employment or other arrangement with the Company Parties, or otherwise to change
such


6




US-DOCS\70640247.8

--------------------------------------------------------------------------------







person or entity’s relationship with the Company Parties, (ii) hire or offer to
employ or retain or offer to retain as a consultant or advisor or in any other
capacity (or cause or influence any other person or entity to hire or offer to
employ or retain or offer to retain as a consultant or advisor or in any other
capacity) any person who was employed by the Company in a similar capacity as
such person is employed by the Company in a manner which would deprive the
Company of the services of such person, or (iii) cause or seek to cause any
client or customer of the Company Parties to become a client or customer of any
business or activity that competes with the Business.
(c)    Confidential Information. In connection with Executive’s employment by
the Company, the Company has provided and continues to provide Executive with,
and/or Executive has developed and has access to during the scope of his
employment, certain confidential and/or proprietary information developed by or
regarding the Company Parties and/or used in (or useful to) the Business and one
or more Company Parties, in written or unwritten format, in electronic form or
otherwise, including, but not limited to, all or any portion of the following:
(i) files, records, data, forms, manuals, reports, letters, memorandum documents
and work papers; (ii) strategic planning related matters; (iii) information
regarding the abilities and expertise of any Company Party and its advisors;
(iv) research, designs and development pertaining to services, operations and
the business of any Company Party; (v) strategic data, development plans,
business plans, future plans and potential strategies, including, tax and estate
planning strategies; (vi) trade secrets, recipes, know-how, computer software
(including programs, applications, models and manuals); (vii) tax returns and
other filings with federal, state and local tax authorities; and (viii)
documents and filings relating to litigation and arbitration matters
(“Confidential Information”). Confidential Information shall not include
information which is or becomes generally available to the public other than as
a result of a disclosure by Executive or its representatives in violation of
this Agreement. Executive agrees that Confidential Information will be used
solely in connection with, and in the scope of, Executive’s employment by the
Company, and will be kept strictly confidential. Executive shall not disclose
any Confidential Information to any person or entity in any manner whatsoever,
except (A) to the extent that disclosure of such information is required by law
(and then, in accordance with the terms of this Section 6(d)), (B) as required
in connection with the scope of the Executive’s employment by the Company, (C)
to employees, representatives and advisors of the Company who need to know such
information for the purposes of their employment with or representation of the
Company, it being agreed that such persons receiving such information agree to
be bound by covenants substantially similar to this Section 6(d). In the event
that Executive is required by law to disclose any Confidential Information,
Executive will provide the Company with prompt written notice of such
requirement, to the extent not prohibited by law, and will cooperate with the
Company, at the Company’s expense, to obtain an appropriate protective order,
minimize the required disclosure and obtain reasonable assurance that the
Confidential Information will be accorded confidential treatment. All
Confidential Information is and shall remain the exclusive property of the
Company Parties. At the Company’s written request, Executive shall return or
destroy all Confidential Information, including, without limitation, all
documents and materials, whether in printed or electronic form, that contain
Confidential Information (including those prepared by or for Executive).
Executive shall certify in writing, at the Company’s written request, that
Executive has destroyed all material of any type or format containing or
reflecting any Confidential Information, and will not retain any copies,
extracts or other reproductions, in whole or in part, of such material except as
is required by law. The destruction of any such material shall not relieve


7




US-DOCS\70640247.8

--------------------------------------------------------------------------------







Executive of its confidentiality obligations under this Agreement. Executive
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that is made in confidence to a
Federal, State, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law. Executive
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. If Executive files a lawsuit for retaliation for reporting a
suspected violation of law, then Executive may disclose the trade secret to his
attorney and use the trade secret information in the court proceeding, if
Executive files any document containing the trade secret under seal, and does
not disclose the trade secret, except pursuant to court order.
(d)    No Disparagement/Communications.  Executive will not disparage the
Company, its subsidiaries and affiliates as well as their directors or officers.
The Company’s current officers and members of its current Board of Directors
will not, at any time following the date of this Agreement, disparage the
Executive. Nothing in this Section will be construed to limit the ability of
Executive or the Company’s officers or members of its Board of Directors to give
truthful testimony pursuant to valid legal process, including but not limited
to, a subpoena, court order or a government investigative matter.
(e)    Return of Company Property. On or prior to the Separation Date, Executive
will return all of the Company’s property. Such property includes, but is not
limited to, the original and any copies of any Confidential Information or trade
secrets, PDAs, keys, pass cards, building identity cards, mobile telephones,
tablet devices, laptop computers, corporate credit cards, customer lists, files,
brochures, documents or computer disks or printouts, equipment and any other
item relating to the Company and its business. Notwithstanding the foregoing,
Executive may retain his Company-issued laptop and tablet with the understanding
that all Company-related information will be deleted from such devices.
(f)    Cooperation. Following the Separation Date through June 30, 2018, at the
request of the Company, the Executive agrees to cooperate to the fullest extent
possible with respect to matters involving the Company about which the Executive
has or may have personal knowledge, including any such matters which may arise
after the Separation Date. The Company will reimburse Executive for any out of
pocket expenses incurred as a result of such cooperation.
(g)    Injunctive Relief. It is recognized and acknowledged by Executive that a
breach of one or more of the Covenants contained in Sections 6(a), 6(b) or 6(c)
will cause irreparable damage to the Company and its goodwill, the exact amount
of which will be difficult or impossible to ascertain, and that the remedies at
law for any such breach shall be inadequate. Accordingly, Executive agrees that
in the event of a breach or threatened breach of any of the Covenants contained
in Sections 6(a), 6(b) or 6(c), in addition to any other remedy which may be
available at law or in equity, the Company shall be entitled to seek injunctive
relief and specific performance to prevent or prohibit such breach. Executive
agrees to waive any requirements for the securing or posting of any bond in
connection with such remedy.
7.    Resignations. Effective as of the Separation Date, unless otherwise
requested by the Company in writing, Executive will, automatically and without
further action on his part or any


8




US-DOCS\70640247.8

--------------------------------------------------------------------------------







other person or entity, resign from all offices, boards of directors (or similar
governing bodies), committees of such boards of directors (or similar governing
bodies) and committees of the Company, its subsidiaries and affiliates. In
addition, and without limiting the effectiveness of the resignations in the
immediately preceding sentence, on the Separation Date, Executive will execute
and deliver to the Company an omnibus resignation and any such further documents
and instruments as may be reasonably necessary or appropriate to carry out the
intent of this Section 7.
8.    Non-Reliance. The Executive represents to the Company and the Company
represents to the Executive that in executing this Agreement they do not rely
and have not relied upon any representation or statement not set forth herein
made by the other or by any of the other’s agents, representatives or attorneys
with regard to the subject matter, basis or effect of this Agreement, or
otherwise. The Executive (a) has reviewed with his own advisors the tax and
legal consequences of entering into and the payments under this Agreement, (b)
is relying solely on such advisors and not on any statements or representations
of the Company, its agents or advisors, and (c) understands that he (and not the
Company) shall be responsible for his own tax liability that may arise as a
result of entering into and the payments under this Agreement, other than the
Company's liability with respect to any required tax withholdings thereon.
9.    Assignability. The rights and benefits under this Agreement are personal
to the Executive and such rights and benefits shall not be subject to
assignment, alienation or transfer, except to the extent such rights and
benefits are lawfully available to the estate or beneficiaries of the Executive
upon death. The Company may assign this Agreement to any parent, affiliate or
subsidiary and shall require any entity which at any time becomes a successor
whether by merger, purchase, or otherwise acquires all or substantially all of
the assets, stock or business of the Company, to expressly assume this
Agreement.
10.    Maximum Payment Limit. If any payment or benefit due under this
Agreement, together with all other payments and benefits that Executive receives
or is entitled to receive from the Company or any of its subsidiaries,
Affiliates or related entities, would (if paid or provided) constitute an excess
parachute payment for purposes of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), the amounts otherwise payable and benefits
otherwise due under this Agreement will either (i) be delivered in full, or (ii)
be limited to the minimum extent necessary to ensure that no portion thereof
will fail to be tax-deductible to the Company by reason of Section 280G of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state or local income and employment taxes and the excise tax imposed
under Section 4999 of the Code, results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be subject to the excise tax imposed under
Section 4999 of the Code. In the event that the payments and/or benefits are to
be reduced pursuant to this Section 9, such payments and benefits shall be
reduced such that the reduction of cash compensation to be provided to the
Executive as a result of this Section 10 is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero. All determinations
required to be made under this Section 10 shall be made by the Company’s
independent public accounting firm, or by another advisor mutually agreed to by
the parties, which


9




US-DOCS\70640247.8

--------------------------------------------------------------------------------







shall provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a payment or benefit subject to this Section 10, or such earlier
time as is requested by the Company.
11.    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
Company policy, law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such Company policy, law, government regulation or stock
exchange listing requirement.
12.    Section 409A.
(a)    Exempt Payments. The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.
(b)    Separation from Service and Specified Employee Delay. Notwithstanding
anything in this Agreement to the contrary, any compensation or benefits payable
under this Agreement that is considered nonqualified deferred compensation under
Section 409A and is designated under this Agreement as payable upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”). Additionally, notwithstanding anything in this Agreement to or
any other agreement providing compensatory payments to Executive to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, any payment of compensation or benefits to which Executive is entitled
under this Agreement or any other compensatory plan or agreement that is
considered nonqualified deferred compensation under Section 409A payable as a
result of Executive’s Separation from Service shall be delayed to the extent
required in order to avoid a prohibited distribution under Section 409A until
the earlier of (i) the expiration of the six-month period measured from the date
of Executive’s Separation from Service with the Company or (ii) the date of
Executive’s death. Upon the first business day following the expiration of the
applicable Section 409A period, all payments deferred pursuant to the preceding
sentence shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and any remaining payments due to Executive under this Agreement
or any other compensatory plan or agreement shall be paid as otherwise provided
herein or therein.
(c)    Non-Specified Employee Payment Date. To the extent Executive is not a
“specified employee”, and any compensation payable under Section 2(a) or (d) is
considered nonqualified deferred compensation under Section 409A, then
notwithstanding anything in Section 2 to the contrary the compensation payable
under Section 2(a) and (d) shall not shall not commence, until the sixtieth
(60th) day following Executive’s Separation from Service. Any lump sum payment
or installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s Separation from Service but
for the preceding sentence shall


10




US-DOCS\70640247.8

--------------------------------------------------------------------------------







be paid to Executive on the sixtieth (60th) day following his Separation from
Service and any remaining installment payments shall be made as provided in this
Agreement.
(d)    Installments. Executive’s right to receive any installment payments under
this Agreement shall be treated as a right to receive a series of separate
payments and, , each such installment payment will at all times be considered a
separate and distinct payment as permitted under Section 409A. Except as
otherwise permitted under Section 409A, no payment hereunder shall be
accelerated or deferred unless such acceleration or deferral would not result in
additional tax or interest pursuant to Section 409A.
13.    Entire Agreement. The Executive acknowledges and agrees that this
Agreement, together with the Exhibits hereto and the other documents, Company
plans and Company policies referred to herein, constitute the entire agreement
and understanding between the parties and supersedes any prior agreements,
written or oral, with respect to the subject matter hereof, including the
termination of the Executive’s employment after the effective date of this
Agreement and all amounts to which the Executive shall be entitled, other than
as specifically provided in this Agreement.
14.    Severability/Reasonable Alteration. In the event that any part or
provision of this Agreement shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable part or provision had not
been included therein. Further, in the event that any part or provision hereof
shall be declared to exceed the maximum time period, scope or activity
restriction that is reasonable and enforceable, then the parties expressly
authorize and consent that part or provision be modeled and amended so that it
may be enforced to the maximum extent permitted by law.
15.    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by Executive and the Company to express their
mutual intent, and no rule of strict construction will be applied against
Executive or the Company.
16.    Applicable Law, Venue and Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of the State of New York, without
regard to conflicts of laws principles, rules or statutes of any jurisdiction.
The parties irrevocably agree that all actions to enforce an arbitrator’s
decision pursuant to Section 17 of this Agreement or to pursue injunctive relief
as provided in Section 6(g) may be instituted and litigated in federal, state or
local courts sitting in New York, New York and each of such parties hereby
consents to the jurisdiction and venue of such court, waives any objection based
on forum non conveniens and any right to a jury trial as set forth in Section 18
of this Agreement.
17.    Arbitration of Claims. Except as provided in Section 6(g), all disputes
or controversies arising under or in connection with this Agreement, shall be
settled exclusively by arbitration, conducted before a single neutral arbitrator
in New York, New York in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association (“AAA”) then in
effect, in accordance with this Section 17, except as otherwise prohibited by
any non-waivable provision of applicable law or regulation. Discovery shall be
conducted in accordance with the New York Civil Practice Law and Rules, except
that each party


11




US-DOCS\70640247.8

--------------------------------------------------------------------------------







shall have the right to propound no more than 15 special interrogatories and
requests for admission, and to take the deposition of one individual and any
expert witness designated by another party. Additional discovery may be had only
where the arbitrator selected pursuant to this Agreement so orders, upon a
showing of need. This Agreement includes and Executive agrees to waive any
constitutional or other right to assert claims as a plaintiff or class member in
any purported class or representative proceeding, unless otherwise prohibited by
law. The parties hereby agree that the arbitrator shall construe, interpret and
enforce this Agreement in accordance with its express terms, and otherwise in
accordance with the governing law as set forth in Section 16. Judgment may be
entered on the arbitration award in any court having jurisdiction, provided,
however, that the Company shall be entitled to seek a restraining order or
injunction in any court of competent jurisdiction to prevent any continuation of
any violation of the provisions of this Agreement and Executive hereby consents
that such restraining order or injunction may be granted without requiring the
Company to post a bond. Unless the parties otherwise agree, only individuals who
are on the AAA register of arbitrators shall be selected as an arbitrator.
Within 20 days of the conclusion of the arbitration hearing, the arbitrator
shall prepare written findings of fact and conclusions of law. It is mutually
agreed that the written decision of the arbitrator shall be valid, binding,
final and enforceable by any court of competent jurisdiction. The Company shall
pay all administrative fees, and the fees and expenses of the arbitrator, to the
extent that such fees and expenses exceed the amount that Executive would have
incurred to file a claim in court. In the event action is brought pursuant to
this Section 17, the arbitrator shall have authority to award fees and costs to
the prevailing party, in accordance with applicable law. If in the opinion of
the arbitrator there is no prevailing party, then each party shall pay its own
attorney’s fees and expenses. EXECUTIVE ALSO ACKNOWLEDGES THAT HE HAS BEEN GIVEN
ADEQUATE TIME TO CONSIDER THIS AGREEMENT AND THE AAA RULES AND PROVISIONS
REGARDING ARBITRATION OF CLAIMS AND HAVE HAD THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH HIS PRIVATE LEGAL COUNSEL.
18.    Waiver of Jury Trial. EACH OF EXECUTIVE AND THE COMPANY HEREBY WAIVES,
RELEASES AND RELINQUISHES ANY AND ALL RIGHTS HE/IT MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY ACTIONS ARISING DIRECTLY OR INDIRECTLY AS A RESULT OR IN
CONSEQUENCE OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, ANY CLAIM OR
ACTION TO REMEDY ANY BREACH OR ALLEGED BREACH HEREOF, TO ENFORCE ANY TERM
HEREOF, OR IN CONNECTION WITH ANY RIGHT, BENEFIT OR OBLIGATION ACCORDED OR
IMPOSED BY THIS AGREEMENT.
19.    Acknowledgements and Effective Date. Executive acknowledges that he has
been given at least twenty-one (21) days to consider this Agreement and that he
has seven (7) days following execution of this Agreement which to revoke it.
This Agreement will become effective on the eighth day after signing, as long as
Executive has not revoked the Agreement. If Executive revokes this Agreement,
then the Company shall have no obligations under this Agreement.
20.    Counterparts and Electronic Signatures. This Agreement may be executed in
several counterparts, each of which shall be deemed as an original, but all of
which together shall


12




US-DOCS\70640247.8

--------------------------------------------------------------------------------







constitute one and the same instrument; signed copies of this Agreement may be
delivered by .pdf, .jpeg or fax and will be accepted as an original.
21.    Amendment/Waiver. This Agreement may not be modified without the express
written consent of the parties hereto. Any failure by any party to enforce any
of its rights and privileges under this Agreement shall not be deemed to
constitute waiver of any rights and privileges contained herein.
[Signature Page Follows]


13




US-DOCS\70640247.8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties hereto has duly executed this Retirement
Agreement as of the date and year first set forth above.
COLUMBUS MCKINNON CORPORATION
By: /S/ Stephen Rabinowitz, Director

Stephen Rabinowitz, Director
EXECUTIVE
/s/ Timothy T. Tevens
    
Timothy T. Tevens









14




US-DOCS\70640247.8

--------------------------------------------------------------------------------






Exhibit A

GENERAL RELEASE OF ALL CLAIMS








US-DOCS\70640247.8